If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


EDWARD JAMES TYSON,                                               UNPUBLISHED
                                                                  April 22, 2021
              Plaintiff-Appellant,

v                                                                 No. 346595
                                                                  Cheboygan Circuit Court
DAVID CLARENCE DAWKINS and UNTHANK,                               LC No. 17-008628-NO
LLC, doing business as B.S. & CO.,

              Defendants-Appellees.


Before: BECKERING, P.J., and SAWYER and SHAPIRO, JJ.

SAWYER, J. (concurring).

       I concur in the result only.



                                                           /s/ David H. Sawyer




                                              -1-